 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Scott.Joiner@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,            ) NO. CR 17-00033 WHA
                                          )
14          Plaintiff,                    ) DETENTION ORDER
                                          )
15     v.                                 )
                                          )
16   ANTOINE VIDEAU,                      )
                                          )
17          Defendant.                    )
                                          )
18

19

20

21

22

23

24

25

26
27

28

     DETENTION ORDER                                               v. 11/01/2018
     CR 17-00033 WHA
30
 1          Defendant Antoine Videau was arrested pursuant to an arrest warrant issued by the Honorable

 2 William Alsup, United States District Judge, based upon a petition by the probation officer that the

 3 defendant violated the conditions of his supervised release, in violation of Title 18, United States Code,

 4 Section 3148. The petition was based on the defendant’s December 17, 2019 arrest by the San

 5 Francisco Police Department

 6          This matter came before the Court on January 13, 2020, for a detention hearing. The defendant

 7 was present and represented by Assistant Federal Public Defender Jodi Linker. Assistant United States

 8 Attorney Scott Joiner appeared for the government. The government moved for detention, and the

 9 defendant opposed. At the hearing, counsel submitted proffers and arguments regarding detention.

10          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

11 the record, the Court finds pursuant to Rule 32.1(a)(6) of the Federal Rules of Criminal Procedure that

12 the defendant failed to establish, by clear and convincing evidence, that he will not flee or pose a danger

13 to any other person or to the community. Accordingly, the defendant must be detained pending

14 revocation proceedings in this matter.

15          The present order supplements the Court’s findings and order at the detention hearing and serves

16 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

17 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the basis for its

18 conclusion. The defendant has a history of firearms possession and flight from the police. The current

19 allegation are serious and involve the possession of firearms, flight from police officers (who deployed

20 spike strips to disable the vehicle the defendant is alleged to have been driving) and affiliation with

21 known gang members and presence in gang territory despite explicit conditions prohibiting both. The

22 defendant’s current arrest occurred just seven days after his release from custody on a prior violation of

23 his conditions of supervised release (which also involved flight from the police after a vehicle chase).

24 This finding is made without prejudice to the defendant’s right to seek review of defendant’s detention,

25 or file a motion for reconsideration if circumstances warrant it.

26          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

27          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

28 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

     [PROPOSED] DETENTION ORDER                       1                                             v. 11/01/2018
     CR 17-00033 WHA
30
 1 sentences or being held in custody pending appeal;

 2          2.     The defendant be afforded reasonable opportunity for private consultation with counsel;

 3 and

 4          3.     On order of a court of the United States or on request of an attorney for the government,

 5 the person in charge of the corrections facility in which the defendant is confined shall deliver the

 6 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

 7 court proceeding.

 8          IT IS SO ORDERED.

 9

10 DATED: January 15, 2020                                       ________________________
                                                                 HONORABLE SALLIE KIM
11
                                                                 United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     CR 17-00033 WHA
30
